Citation Nr: 1143207	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-24 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of urinary bladder cancer, claimed as due to herbicide exposure.

2.  Entitlement to service connection for residuals of colon polyp removal, claimed as due to herbicide exposure.

3.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the left knee.

4.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right knee.

5.  Entitlement to an effective date earlier than June 1, 2006, for the award of service connection for osteoarthritis of the left knee.

6.  Entitlement to an effective date earlier than June 1, 2006, for the award of service connection for osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2006 rating decision in which the RO, inter alia, denied service connection for residuals of urinary bladder cancer and residuals of colon polyp removal.  In April 2007, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in July 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2008.  The RO issued supplemental SOCs (SSOCs) reflecting continued denial of the claims in August 2010 and January 2011.

In his August 2008 substantive appeal, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  The requested hearing was scheduled for March 2009.  The Veteran appeared for the hearing, however, he withdrew his request for a formal DRO hearing and instead opted for an informal hearing.  A copy of the informal hearing report is of record.  

In July 2011, after the issuance of the January 2011 SSOC, the Veteran submitted additional medical evidence in support of his appeal.  To the extent that some of this evidence was not previously of record, and therefore has not been considered by the RO in its adjudication(s), the Veteran is not prejudiced by the Board reviewing this evidence, in the first instance.  

In this regard, some of the evidence submitted in July 2011 was accompanied by a waiver of initial RO review.  See 38 C.F.R. § 20.1304(c) (2011).   Additional evidence was also received that same month (i.e., July 2011) that was not accompanied by a waiver of RO review.  Attached to this evidence was a statement indicating disagreement with an August 2010 rating decision that awarded service connection for osteoarthritis of the left and right knees.  A review of the evidence reveals that it consists of medical evidence pertaining to the evaluation and treatment of his service-connected knee disabilities.  Therefore, inasmuch as this evidence does not pertain to the disabilities addressed in the Board's decision below, it is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) (2011), and a remand for initial RO consideration is not required.

The Board's decision on the claims for service connection for residuals of urinary bladder cancer and for residuals of colon polyp removal is set forth below.  The claims for higher initial ratings and earlier effective dates for osteoarthritis of the left and right knees-for which the Veteran has completed the first of two actions required to place these claims in appellate status-are addressed in the following the order and are remanded to the RO, via the Appeals Management Center (AMC), for further development.  VA will notify the Veteran when further action, on his part, is required.

As final preliminary matters, the Board notes that, in April 2009, the Veteran submitted medical evidence, including a medical opinion, indicating that it is his belief that he has a chronic lung disability that is related to his military service.  Similarly, in July 2011, the Veteran noted that he has undergone additional audiological evaluation since being awarded service connection for bilateral hearing loss and that he is having more difficulty understanding people.  The matters of service connection for a chronic lung disability and for a higher rating for bilateral hearing loss, while raised by the record, have not been adjudicated by RO; hence, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  While service department records establish that the Veteran had service in Thailand at Udorn Royal Thai Air Force Base, there is nothing to indicate that his duties included work around the air base perimeter and there is no evidence of actual exposure to herbicides during service.  

3.  Urinary bladder cancer was first diagnosed in April 1999, and there is no competent, persuasive scientific or medical evidence or opinion that there exists a medical relationship between such disability and the Veteran's service, to include alleged herbicide exposure therein.

4.  Colon polyp was first diagnosed in December 2005, and there is no competent, persuasive, scientific or medical evidence or opinion that there exists a medical relationship between such disability and the Veteran's service, to include alleged herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of urinary bladder cancer are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2011).

2.  The criteria for service connection for residuals of colon polyp removal are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a June 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The December 2006 RO rating decision reflects the initial adjudication of the claim after issuance of the June 2006 letter.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and non-VA treatment records.  Also of record and considered in connection with the appeal are service personnel records, an environmental report regarding Westover Air Reserve Base, an unclassified report regarding base defense in Thailand, and literature regarding the hazardous chemicals used in photoprocessing.  Finally, there are various written statements provided by the Veteran, and by his representative, on his behalf.  

The Board finds that no additional RO action to further develop the record in connection with either claim decided herein is warranted.  The Board acknowledges that the Veteran was not afforded a VA examination in connection with either claim.  However, as will be discussed in greater detail below, no such examination or medical opinion is required in this appeal. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be presumed for certain chronic diseases, to include malignant tumor, that are manifested to a compensable degree within a prescribed period after service (one year for malignant tumor).  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

At the outset, the Board notes that the record does not reflect, and the Veteran does not contend, that either urinary bladder cancer or colon polyps had its onset during, or shortly after, service.  The first medical evidence of urinary bladder cancer is in April 1999 when the Veteran underwent a tumor resection and biopsy following recurrent episodes of gross hematuria.  As for colon polyps, the Veteran underwent a colonoscopy in December 2005, at which time it was discovered that he had small, hyperplastic appearing polyp in the proximal transverse colon; it was removed.  

Here, the Veteran has asserted that he developed urinary bladder cancer and colon polyps as a result of service.  Specifically, he contends that these disorders are the result of exposure to herbicides (specifically, Agent Orange) while serving at Udorn Royal Thai Air Force Base (RTAFB) in Thailand.  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116;  38 C.F.R. §§ 3.307, 3.309(e) (2011).  Thus, a presumption of service connection arises for a veteran who is presumed exposed to Agent Orange and develops one of the identified conditions. 

The above-cited provisions specifically apply to Vietnam Era veterans, and have been extended to Veterans who served near the Korean demilitarized zone (DMZ).  See 38 C.F.R. § 38 U.S.C.A. § 1116(f); 38 C.F.R. §  3.307(a)(6) (iii)-(iv).  However, as the Veteran does not contend that his exposure is related to Vietnam or Korean service, he is not entitled to a presumption of herbicides exposure (to include Agent Orange).  Id.  That notwithstanding, service connection for a disability claimed as due to herbicide exposure may also be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64  (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

As noted above, the Veteran asserts that he was exposed to herbicides while serving at Udorn RTAFB in Thailand.  While there is no legal authority pursuant to which exposure to herbicides is presumed for veterans serving in Thailand, VA's Adjudication Procedural Manual, M21-1MR, notes that VA has determined special consideration should be extended to veterans who claim herbicide exposure in Thailand.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).  The M21-1MR directs adjudicators to concede herbicide exposure on a direct/facts-found basis for veterans who served in the U.S. Air Force in Thailand during the Vietnam Era, served at one of the RTAFBs, including Udorn, and performed duties which placed them on or near the perimeters of the base, such as security policeman, security patrol dog handler, or security police squadron.  Id.  For those veterans, however, for which the evidence does not establish duties which placed them on or near the perimeters of the base, the RO is directed to provide the veteran with information regarding herbicide use in Thailand and give the veteran an opportunity to furnish additional information regarding exposure.  Thereafter, a determination is to be made regarding whether sufficient information has been provided by the veteran to either verify herbicide exposure or request that the U.S. Army and Joint Services Records Research Center (JSRRC) research the alleged herbicide exposure.  Id.  

First addressing the Veteran's claimed herbicide exposure, the Board notes that the Veteran's service personnel records show that he served in Thailand at Udorn Airfield from August 12, 1968, to approximately September 2, 1969.  His Air Force Specialty Codes during this period were that of Precision Photo Processing Specialist and Precision Photo Processing Technician.  His duties included precision photo processing and production control.  There is no indication in the service records, nor has there been any assertion by the Veteran, that he ever served on perimeter duty.  

The evidence currently of record does not establish actual herbicide exposure in Thailand.  The Board acknowledges that further development-i.e., providing the Veteran with an opportunity to furnish additional information regarding exposure and requesting the JSRRC research his allegations-might result in verification of possible herbicide exposure during service  However, in this case, a remand to accomplish such development is unnecessary because, as discussed below, there is no persuasive scientific or medical even suggesting that there exists medical nexus between the Veteran's urinary bladder cancer or colon polyps and herbicide exposure, as alleged.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that remands to accomplish actions that would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, are to be avoided).

The Board points that neither bladder cancer nor colon polyps is among the diseases listed in 38 C.F.R. § 3.309(e) for which the VA Secretary has determined that there exists an etiological relationship with exposure to herbicides, to include Agent Orange.  

It is also relevant to note that the VA Secretary, under the authority of the Agent Orange Act of 1991, has determined that there is no positive association between exposure to herbicides and urinary bladder cancer.  Notice, 75 Fed. Reg. 81,332 (Dec. 27, 2010).  This determination is based on various reports published by National Academy of Sciences (NAS) in which NAS reviews and summarizes the scientific evidence concerning the association between exposure to herbicides and various health outcomes.  In July 2009, NAS published its eighth full report, entitled 'Veterans and Agent Orange: Update 2008' (Update 2008), in which it found that there was 'inadequate/insufficient' evidence to determine whether there may be an association between herbicide exposure and urinary bladder cancer.  Id. at 81,333-34.  .  

Furthermore, there is no competent evidence or opinion even suggesting that there exists a medical nexus between this Veteran's urinary bladder cancer or colon polyps diagnosed so many years after the Veteran's discharge and any incident of service, to include the alleged herbicide exposure.  None of the contemporaneous medical records reflect any such opinion or even comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.  

The Board notes that Veteran has submitted articles and information regarding other possible exposures experienced during service, including chemicals used in photoprocessing and environmental damage at Westover Air Reserve Base.  Relevant to this appeal, however, none of this evidence speaks to whether these exposures may lead to urinary bladder cancer or colon polyps.  Thus, further discussion regarding this evidence is not warranted.  

Also, specific to his claim for service connection for urinary bladder cancer, the Board acknowledges that the Veteran submitted a May 2006 letter sent to him by the VA concerning an Agent Orange Registry examination; bladder carcinoma is listed as a found diagnosis.  However, relevant to this appeal, the May 2006 letter does not indicate, or even suggest, that bladder carcinoma is etiologically related to herbicide exposure.  Similarly, a review of the Agent Orange Registry examination report, dated that same month, fails to reveal anything resembling an etiological opinion linking bladder carcinoma to herbicide exposure.  Thus, this letter does not constitute competent medical evidence indicating there exists a medical nexus between the Veteran's urinary bladder cancer and service.  

In short, there simply is no persuasive evidence to support either claim, and on this record, VA is not required to arrange for the Veteran to undergo examination or to obtain any medical opinion in this regard. 

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, although the record reflects that the Veteran does have the disabilities for which service connection is sought, there is absolutely no competent, probative evidence to support a finding that either disability "may be associated with" an event, injury, or disease in service"-specifically, alleged Agent Orange exposure-or to service-connected disability. 

Furthermore, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between urinary bladder cancer or colon polyps and service, to include herbicide exposure, the Board notes that the matter of the etiology of each disability here at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which these claims turn.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').  Hence, the lay assertions as to medical nexus have no probative value.

For all the foregoing reasons, the claims for service connection for residuals of urinary bladder cancer and for residuals of colon polyp removal must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as no competent, probative evidence supports either claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of urinary bladder cancer, claimed as due to herbicide exposure, is denied.

Service connection for residuals of colon polyp removal, claimed as due to herbicide exposure, is denied.
	

REMAND

Review of the claims file reflects that the RO issued a rating decision in August 2010 awarding service connection for osteoarthritis of the left and right knees and assigning initial disability ratings of 10 percent for each knee, effective June 1, 2006.  In July 2011, the Veteran submitted a written statement expressing disagreement with both the effective date of these awards and the initial ratings assigned.  The Board finds the Veteran's July 2011 statement sufficient to indicate a desire for appellate review.  Moreover, it was received within one year of the notice of the August 2010 rating decision.  Under these circumstances, the July 2011 statement is accepted as a notice of disagreement (NOD) with the initial ratings and effective date assigned following the awards of service connection for osteoarthritis of the right and left knees.  See 38 C.F.R. § 20.201 (2011).  

However, the RO has yet to issue a SOC with respect to these matters, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2011); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).  On remand, the Veteran will have the opportunity to file a timely substantive appeal if he wishes to complete an appeal as to any of the issues.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for  the following action:

1.  The RO should issue to the Veteran and his representative a statement of the case as to the following matters: an initial rating in excess of 10 percent for osteoarthritis of the left knee; an initial rating in excess of 10 percent for osteoarthritis of the right knee; an effective date earlier than June 1, 2006, for the award of service connection for osteoarthritis of the left knee; and, an effective date earlier than June 1, 2006, for the award of service connection for osteoarthritis of the right knee.  

The RO should issue the above-referenced SOC along with a VA Form 9, and afford the Veteran and his representative the appropriate opportunity to submit a substantive appeal to perfect an appeal of one or more of those issues.  

2.  The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-for any of these claims, within 60 days of the issuance of the SOC.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


